 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
     ESTATE OF CASIMERO CASILLAS,                         CASE NO. 1:16-CV-1042 AWI-SAB
 9   et al.,
                                                          ORDER REGARDING EVIDENTIARY
10                          Plaintiffs                    HEARING ON DEFENDANTS’
                                                          MOTION FOR NEW TRIAL
11                  v.
                                                          (Doc. No. 99)
12   CITY OF FRESNO, et al.,
13                          Defendants
14
            On May 6, 2019, the Court held a status conference to discuss the procedural aspects of
15
     conducting an evidentiary hearing on an alleged juror misconduct issue, as raised in Defendants’
16
     motion for new trial. The parties expressed that in order to subpoena jurors for this hearing, it
17
     would need addresses for the jurors who were empaneled for the trial in this case (held 2/26/19 to
18
     3/5/19). The Court agrees.
19
                                                   ORDER
20
            Accordingly, IT IS HEREBY ORDERED that the Jury Administrator release to chambers
21
     the addresses of the following jurors: Joseph Carlini, Carrie Crawford, and Magdalena Garcia. The
22
     Court will then release this information to counsel for the parties.
23

24
     IT IS SO ORDERED.
25
     Dated: May 6, 2019
26                                                SENIOR DISTRICT JUDGE

27

28
